STOKER, Judge.
For the reasons assigned in the companion case of State, Department of Transportation and Development v. Lane Fosh-ee, 533 So.2d 1283, (La.App.3d Cir.1988), the judgment of the trial court is reversed insofar as it awards damages to plaintiff, Paul Foshee, for timber and wildlife management problems. Accordingly, the judgment of the trial court is amended to award to Paul Foshee a total just compensation of $365,228.52, less a credit for the amount deposited by the State in the registry of the court. The award of 25% attorney’s fees is accordingly reduced. The costs of this appeal are assessed to defendant-appellee.
AMENDED IN PART, AFFIRMED IN PART.